Citation Nr: 0922057	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for the service-connected lumbar spine disability prior to 
February 22, 2005. 

2.  Entitlement to a rating in excess of 60 percent for the 
service-connected lumbar spine disability from February 22, 
2005. 

3.  Entitlement to total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU) prior to February 22, 2005.

4.  Entitlement to special monthly compensation (SMC) for aid 
and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to 
December 1953. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland that granted service 
connection for degenerative disc disease (DDD) of the lumbar 
spine and assigned an initial disability rating of 20 percent 
effective from August 31, 1993.  The Veteran appealed for a 
higher initial rating.

During the course of the appeal the RO issued a rating 
decision in November 2003 increasing the initial rating to 40 
percent.  An RO rating decision in May 2005 increased the 
rating to 60 percent effective from December 29, 2003; the 
same rating decision granted a TDIU effective from the same 
date.  The Veteran continued his appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

In December 2007 the RO issued a rating decision denying SMC 
for aid and attendance or housebound status.  The Veteran 
appealed the denial.

In February 2008 the RO issued rating decision that found 
clear and unmistakable error (CUE) in the effective dates 
previously assigned for the 60 percent rating for DDD and for 
entitlement to a TDIU.  The effective dates for both were 
changed to February 22, 2005.

As the rating claim on appeal involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing an initial rating claim from a claim 
for an increased rating for disability already service-
connected).  

In December 2004 and August 2008 the Board remanded the 
issues on appeal for further development. 

The Veteran testified before the Board in July 2004, June 
2008, and March 2009.  The Veterans Law Judge who presided at 
the July 2004 hearing is no longer at the Board; the Acting 
Veterans Law Judges who held the hearings in June 2008 and 
March 2009 have signed the decision below.  Transcripts of 
all three hearings are associated with the claims file.

At the March 2009 hearing the Veteran submitted additional 
medical evidence with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  

At the Veteran's March 2009 hearing he stated a claim for an 
earlier effective date for service connection for his lumbar 
spine disorder back to 1953.  The issue has not been 
adjudicated by the RO and is hereby referred to the RO for 
appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to February 22, 2005, the Veteran's service-
connected lumbar spine disability was not manifested by 
pronounced intervertebral disc syndrome (IVDS) with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief; IVDS with  
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months; or by unfavorable 
ankylosis of the entire thoracolumbar spine.  

2.  The Veteran's service-connected lumbar spine disability 
is not manifested by unfavorable ankylosis of the entire 
spine. 

3.  Prior to February 22, 2005 the Veteran did not meet the 
schedular criteria for a TDIU, and his service-connected 
disabilities are not shown to have precluded him from 
performing substantially gainful employment consistent with 
his educational and occupational background.  

4.  The Veteran's service-connected lumbar spine disability 
is shown to render him unable to tend to the basic functions 
of self care without regular assistance from another person 
and vulnerable to the hazards and dangers incident to his 
environment and otherwise prevented from leaving his home or 
its immediate premises.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 40 percent for the service-connected lumbar spine 
disability prior to February 22, 2005 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a  (2002-
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (as 
in effect prior to September 26, 2003) and General Rating 
Formula for Diseases and Injuries of the Spine (as in effect 
since September 26, 2003). 
 
2.  The criteria for the assignment of a rating in excess of 
60 percent for the service-connected lumbar spine disability 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a including General Rating Formula for Diseases and 
Injuries of the Spine (2008).  

3.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability were not met prior to February 22, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2008).  

4.  The criteria for the assignment of special monthly 
compensation based on the need for regular aid and attendance 
of another person or at the housebound rate are met.  38 
U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2007 the RO sent the Veteran a letter advising him 
that in order to support a claim for higher evaluation for a 
service-connected disability, the evidence must show that the 
disability had become worse.  The June 2007 letter also 
informed the Veteran the criteria needed to establish aid and 
attendance.  

The Board notes the Veteran was not given the criteria for an 
earlier effective date for TDIU.  However, the current appeal 
arose upon the grant of TDIU in May 2005.  The question of 
whether a further VCAA letter for such a "downstream" issue 
is required was addressed by the VA Office of General Counsel 
in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Here, the requirement of a Statement of the Case was met 
in April 2006.  

The Board accordingly finds the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds the June 2007 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2007 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the Veteran that VA must make reasonable 
efforts to help the Veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the April 2003 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in June 2007.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess.  

The Court recently articulated notice standards for rating 
claims in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Vazquez does not apply to "initial rating" 
claims.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in October 1999, 
November 2002, and February 2005; the Veteran has not 
asserted, and the evidence does not show, that his disability 
has significantly increased in severity thereafter.  The 
Veteran has also been afforded hearings before the Board on 
three occasions.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.


II. Analysis

A.  Evaluation of the Service-Connected Lumbar Spine 
Disability

Rating criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The rating criteria for diseases of the spine were revised 
twice during the course of the appeal: on September 22, 2002 
and on September 23, 2003.  The VA General Counsel has found 
that the amended version shall apply only to periods from and 
after the effective date of the amendment.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).   The prior version shall apply to 
periods preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 
2000) (see also 38 U.S.C.A. § 5110(g) (a liberalizing law 
shall not be earlier than the effective date thereof)).  See 
38 C.F.R. § 3.114; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The Veteran's claim accordingly falls into three periods of 
review.  The first period is August 31, 1993 (effective date 
of service connection) to September 23, 2002.  The second 
period is September 23, 2002 to September 26, 2003.  The 
final period is from September 26, 2003. 

Prior to adoption of the General Rating Formula in September 
2003 the Veteran's lumbar spine disability was rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5293 (2003).

Diagnostic Code 5292 provides ratings based on limitation of 
motion of the lumbar spine.  Slight limitation of motion of 
the lumbar spine rated is 10 percent disabling; moderate 
limitation of motion of the lumbar spine is rated as 20 
percent disabling; and, severe limitation of motion of the 
lumbar spine is rated 40 percent disabling.  

Diagnostic Code 5293 provides ratings based on IVDS.  
Postoperative IVDS that was cured is rated as noncompensable 
(0 percent disabling).  Mild IVDS is rated as 10 percent 
disabling.  Moderate IVDS with recurring attacks is rated as 
20 percent disabling.  Severe IVDS with recurring attacks 
with intermittent relief is rated as 40 percent disabling.  
Pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief, is rated as 60 percent disabling.  

Under the criteria effective from September 23, 2002 through 
September 25, 2003, Diagnostic Code 5293 provides that IVDS 
(preoperatively or postoperatively) is rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
ratings of its chronic orthopaedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  A 10 percent 
rating is assigned for IVDS with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent rating is 
assigned for IVDS with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is assigned 
for IVDS with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent rating for IVDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provide 
guidance in rating intervertebral disc syndrome.  Note (1) 
provides that for purposes of ratings under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopaedic and neurologic 
manifestations" means orthopaedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopaedic disabilities using evaluation criteria 
for the most appropriate orthopaedic diagnostic code or 
codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Note (3) provides that if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, rate 
each segment on the basis of chronic orthopaedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher rating for that segment.  

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provides ratings for lumbosacral strain.  Lumbosacral strain 
with slight subjective symptoms only is rated as 
noncompensable (0 percent disabling).   A rating of 10 
percent is assigned for lumbosacral strain with 
characteristic pain on motion.   A rating of 20 percent is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
the standing position.  A rating of 40 percent is assigned 
for severe lumbosacral strain with listing of whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The new criteria, effective on September 26, 2003, establish 
the General Rating Formula for Diseases and Injuries of the 
Spine, which incorporates the above criteria for evaluating 
IVDS.  

Under the General Rating Formula a 10 percent evaluation 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
 
Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

When evaluating musculoskeletal disabilities VA may, in 
addition to applying scheduler criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal for increased 
rating for a disability already service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  
 
The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning with the effective date of 
service connection.  The Board's adjudication accordingly 
satisfies the criteria of Fenderson and Hart.  

Evaluation Prior to February 22, 2005

The Veteran had a VA compensation and pension (C&P) 
examination in June 1993 in which he made no complaint of a 
current back disorder or history of back disorder.  The spine 
was not examined, and there is no diagnosis of any current 
back condition.  However, a June 1993 VA chest X-ray showed 
an impression of degenerative spondylosis, a spinal disorder.

The Veteran had a VA examination for aid and attendance in 
June 1994, consequent to brain damage due to strokes.  
Examination showed limitation of flexion and extension of the 
lumbar spine (to an unspecified degree) as well as 
tenderness.  Concurrent VA X-ray of the lumbosacral spine 
showed an impression of degenerative arthritis of the lumbar 
spine with DDD at the L3-4 and L5-S1 interspaces.
  
The Veteran testified before the RO's Decision Review Office 
in February 1999 in support of his claim for service 
connection that he had experienced back pain since discharge 
from service, treated by strong pain medications.  Physicians 
had advised him against surgery.  The Veteran's primary 
limiting factor was pain.
 
At the Veteran's October 1999 VA examination he reported pain 
in the sacroiliac area with no radiation to the lower 
extremities.  It was noted that he limped because of his 
back.  On examination the lumbar spine was very stiff and the 
muscles soft.  The Veteran's range of motion for forward 
flexion to 45 degrees, extension to 5 degrees, bilateral 
rotation to 10 degrees and bilateral lateral extension to 15 
degrees (combined range of motion 100 degrees).  Concurrent 
X-ray studies showed narrowing of L5-S1 with DDD.  The 
examiner noted lumbar spine with advanced incoordination, 
fatigue and weakness; the examiner formally diagnosed low 
back strain due to a fall while in service.

The Board issued a decision in September 2002 granting 
service connection for DDD of the lumbar spine.  The RO's 
October 2002 rating decision on appeal assigned a 20 percent 
rating effective from August 31, 1993 (the date the claim was 
received).

The Veteran had a VA examination of the spine in November 
2002 in which he reported a 50-year history of chronic and 
constant low back pain with periodic flare-ups on bending 
over to pick up objects and on sitting for long periods of 
time, but not aggravated by walking.  The Veteran stated that 
he was not confined to bed during flare-ups because the bed 
would create more problems.  The Veteran was observed to walk 
very slowly and stiffly and to have trouble bending.  The 
back was forward flexed to 20 degrees, and the Veteran had up 
to 50 degrees of additional forward flexion with pain.  
Extension could be performed to 15 degrees, bilateral flexion 
was to 20 degrees, and bilateral rotation was to 25 degrees 
(combined range of motion 155 degrees).  It was noted that 
range of motion was performed slowly and in a stiff manner 
with pain and the end of flexion and extension; however, it 
was not possible to comment on fatigue because repetitive 
movements could not be performed adequately due to pain and 
stiffness.  X-ray studies revealed DDD with disc disease 
space narrowing and osteophytes at multiple levels. 

The Veteran's wife submitted a statement dated in October 
2003 asserting the Veteran's back caused his profile to be 
inclined to the right, which caused balance problems.  The 
Veteran had to walk with a slow pace and had difficulty with 
stairs and with hilly terrain.  The Veteran had difficulty 
sitting for a long time and had to recline immediately before 
and after eating.  The Veteran also would sleep restlessly 
and would toss, turn, and twitch at night.

The RO issued a rating decision in November 2003 that 
increased the initial evaluation to 40 percent.

In July 2004 the Veteran testified before the Board that he 
could not go up steps in a non-emergency situation.  He could 
sit comfortably for an hour and could only stand for 10 
minutes.  The Veteran used a walker; without either a cane or 
walker he would be unable to walk more than 15 feet for fear 
of his right leg giving out.  The Veteran reported numbness 
and tingling in both legs, but worse on the right.  He would 
be unable to bend over to retrieve objects or carry objects.  
He was able to sleep 4 or 5 hours per night due to back pain.  
Pain was alleviated to some degree by prescription 
medications, lying down frequently, and back massage provided 
by his wife.  The Veteran stated he was unable to work due to 
back pain.





In comparing the evidence above to the rating criteria, the 
Board finds that prior to February 22, 2005, the Veteran's 
service-connected lumbar spine disability does not warrant an 
initial rating in excess of 40 percent.  

In regard to limitation of motion, the Veteran's current 40 
percent rating is the maximum assignable under Diagnostic 
Code 5292 ("severe" limitation of motion rated as 40 
percent disabling).

In regard to IVDS, under the old criteria (prior to September 
23, 2002) a rating in excess of 40 percent under Diagnostic 
Code 5293 requires medical evidence of ppronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  In 
this case, although the Veteran reported subjective 
radiculopathy, there is no medical evidence of sciatic 
neuropathy prior to February 2005.  

Under the interim criteria (in effect from September 23, 2002 
to September 26, 2003), there is no medical evidence the 
Veteran had IVDS with incapacitating episodes having a total 
duration of at least six weeks during a 12-month period.  

Finally, under the newest criteria (General Rating Formula in 
effect from September 26, 2003) there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

VA in this regard must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, supra.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  

Though the medical evidence of record shows the visible 
presence of pain and fatigue, the Veteran's current 40 
percent rating is predicated on "severe" limitation of 
motion and is the highest rating possible under Diagnostic 
Code 5292 (limitation of motion).  The Board accordingly 
finds that the currently assigned 40 percent rating for the 
service-connected lumbar spine already contemplates pain, 
weakness, and fatigability on limitation of motion is not 
assignable under DeLuca.   

In addition to the medical evidence above the Board has 
considered the lay evidence of record, including 
correspondence to VA and testimony offered by both the 
Veteran and his spouse.  "A layperson can certainly provide 
an eyewitness account of a veteran's visible symptoms."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
even affording full credibility to the lay evidence of 
record, nothing therein shows entitlement to a schedular 
initial rating in excess of 40 percent.

The Board notes that in exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the Veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993).  The file does not show, and the Veteran has not 
alleged, that the service-connected lumbar spine disability 
caused frequent hospitalization.  Although the Veteran 
testified that his low back disorder has caused him to be 
unemployable beginning in 1988, this assertion is 
controverted by a Social Security Administration (SSA) 
decision dated in September 1994 granting disability benefits 
from August 1988 due to residuals of a stroke; symptoms 
relating to the back disability are not cited.  

In summary, after a careful review of the medical and lay 
evidence above the Board finds the Veteran's service-
connected lumbar spine disability most closely approximated 
the criteria for the currently-assigned 40 percent prior to 
February 22, 2005.


Evaluation since February 22, 2005

The Veteran had a VA examination in February 2005 VA in which 
he reported he was not employed and needed additional help 
with activities of daily living.  He reported his pain was a 
5/10 sitting and 8/10 when he was active and moving around.  
He could not walk without the use of a walker; he needed to 
lean on something to relieve back pain, and had to stop on 
the way from the parking lot to the hospital to rest.

On examination the Veteran's range of motion was flexion to 
75 degrees without increased pain, no extension whatsoever, 
bilateral rotation to 45 degrees and lateral extension to 20 
degrees bilaterally (combined range of motion 205 degrees).  
The VA examiner stated the Veteran had multilevel 
degenerative changes and paravertebral muscle spasms.  In 
order to stand the Veteran locked his knees and he couldn't 
stand on his toes but he could resist slight pressure.  It 
was also noted that an October 2004 magnetic resonance 
imaging (MRI) study revealed extensive disease, multilevel 
degenerative changes resulting in central and foraminal 
stenosis at L4-L5 and L5-S1, and large posterior disc 
protrusion at L4-5 on the left, that impinged on exiting L4 
nerve root.  The examiner stated surgery to relieve the back 
pain would be so extensive as to pose a danger to the 
Veteran's life, considering the Veteran's widespread vascular 
disease and the already-existent changes within the central 
nervous system.  The examiner stated there was no question 
the Veteran could not be employed under the present 
circumstances because of the back pain and the deficits 
described above.

In May 2005, based on the February 2005 examination detailed 
above, the RO issued a rating decision increasing the 
Veteran's service-connected lumbar spine disability to 60 
percent, effective from December 29, 2003 (the date the 
Veteran's Notice of Disagreement was received in regard to 
the October 2002 rating decision on appeal).  However, a 
subsequent RO rating decision in February 2008 found CUE in 
the May 2005 RO rating decision and changed the effective 
date for the 60 percent rating to February 22, 2005 (the date 
of the examination showing increased severity of symptoms).  
The Board simply notes that an increase cannot be assigned 
prior to being clinically established; see 38 C.F.R. § 3.400.  
The Board's analysis above has found the criteria for a 
rating in excess of 40 percent were not met prior to February 
2005. 

A letter from the Veteran's VA neurologist dated in August 
2007 states the Veteran had bilateral lower extremity 
weakness that appeared to be a combination of (service-
connected) degenerative spine disease, (nonservice-connected)  
history of strokes, and other chronic (nonservice-connected) 
medical problems such as diabetes and hypertension.  The most 
recent lumbar spine imaging in January 2007 had shown normal 
position and alignment of the vertebral column and narrowing 
of the L4-5 and L5-S1 disc space.  The Veteran was able to 
stand, but only with assistance and support.
 
In June 2008 the Veteran testified that in the 1970's he used 
a manual wheelchair, a few years prior he used a scooter, and 
he currently used an electronic wheelchair.

In March 2009 the Veteran testified his pain was a 14 on a 
scale of 1 to 10, and that his back pain caused frequent 
headaches; he denied back surgery and stated he was not a 
candidate for surgery.  

After a careful review of the medical evidence the Board 
finds that the Veteran's service-connected lumbar spine 
disability does not warrant a rating in excess of 60 percent.  
The Board notes that prior version shall apply to periods 
preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 
2000) (see also 38 U.S.C.A. § 5110(g) (a liberalizing law 
shall not be earlier than the effective date thereof)).  See 
38 C.F.R. § 3.114 and Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).   

Under the old or interim rating criteria there is no 
provision for a schedular rating higher rating than the 
current 60 percent.  The current rating criteria provides for 
a 100 percent disability rating for unfavorable ankylosis of 
the entire spine, but in this case there is no evidence the 
spine is ankylosed to any degree; alternative rating for IVDS 
under the "incapacitating episodes" method is not warranted 
because there are no such episodes of record.  Finally, 
separate rating for neurological manifestations is not 
warranted because there is no evidence of any neurological 
manifestations other than radiating pain, which is 
specifically incorporated into the criteria for evaluation 
under the General Rating Formula.  Therefore, the Veteran 
does not warrant an initial rating in excess of 60 percent. 

The Board also finds the currently assigned 60 percent 
already contemplates any pain on limitation of motion and 
does not warrant an additional rating under DeLuca.   

The Board has considered extraschedular evaluation.  The 
Veteran denies frequent periods of hospitalization, and the 
Veteran has been awarded a TDIU effective from February 11, 
2005 which compensates him for marked unemployability.  
Accordingly, extraschedular consideration after February 22, 
2005 is not warranted.

In sum, after careful review of the medical and lay evidence 
of record the Board finds the criteria for a rating in excess 
of 60 percent for the service-connected lumbar spine 
disability from February 22, 2005 are not met.  Accordingly, 
the claim must be denied.

B.  Entitlement to a TDIU prior to February 22, 2005

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  

The effective date for TDIU is governed by the effective date 
provisions for increased ratings of 38 C.F.R. § 3.400(o).  
See Hurd v. West , 13 Vet. App. 449 (2000) (Court applied 38 
U.S.C.A. § 5110(b)(2), which applies to increased rating 
claims, to a TDIU claim).  The applicable effective date 
statute and regulations provide that the proper effective 
date for TDIU is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The May 2005 RO rating decision granted the Veteran a TDIU 
effective December 29, 2003, in conjunction with an increased 
60 percent rating for the service-connected lumbar spine 
disability effective from the same date.  The subsequent 
February 2008 RO rating decision found CUE error in the May 
2005 RO rating decision and established a later effective 
date of February 22, 2005. 

In the present case, the Veteran's service-connected lumbar 
spinal disability is the only service-connected disability, 
rated as 40 percent disabling prior to February 22, 2005, and 
60 percent disabling since February 22, 2005.   Therefore, 
the Veteran did not meet the schedular criteria for a TDIU 
until February 22, 2005.

The Board notes the Veteran filed his claim for a TDIU on 
March 29, 2005.  Evidence of record relating to the year 
prior to that date includes the July 2004 hearing before the 
Board in which the Veteran testified he had last worked in 
1987 or 1988 and was unable to pursue his intended career as 
professional boxer or engineer because of the back 
disability.  He reiterated that assertion in his testimony 
before the Board in June 2008 and March 2009.  However, as 
noted above the only clear evidence of employability prior to 
February 2005 is the SSA grant of disability benefits since 
1988, which attributes unemployability to residuals of a 
stroke, not for back symptoms.

In sum, the earliest objective medical evidence associating 
the Veteran's unemployability with the service-connected 
lumbar spine disability is the VA examination of February 22, 
2005.  Therefore, an effective date earlier then February 22, 
2005, for the grant of entitlement of TDIU must be denied. 

C. Entitlement to SMC for Aid and Attendance

The Veteran's claim for SMC was received in May 2007.

SMC is payable to a Veteran who, as a result of his service-
connected disabilities, is so helpless as to need or require 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

Under 38 C.F.R. § 3.351(c), a Veteran will be considered in 
need of regular aid and attendance if he or she: (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to five degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).  

The Veteran has not contended, nor does medical evidence 
show, that he is legally blind or confined to a nursing home 
because of mental or physical incapacity.  Thus, the first 
two criteria of 38 C.F.R. § 3.351(c) are not applicable in 
this case, and the remaining question is whether there is a 
factual need for aid and attendance.

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the Veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).  

Also, under this section, "bedridden" status will be a 
proper basis for the determination of the need for regular 
aid and attendance.  For the purposes of this section, 
"bedridden" means that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id.  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular functions which 
the Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  

Determinations that the Veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's conditions are such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (although a 
Veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, the Court has held that it is logical 
to infer there is a threshold requirement that "at least one 
of the enumerated factors be present").  

Alternatively, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable for being permanently housebound by 
reason of service-connected disability.  This requirement is 
met when the Veteran is substantially confined as a direct 
result of service-connected disabilities to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
his or her lifetime.  

Special monthly compensation under this section is also 
payable for a single service-connected disability rated as 
100 percent disabling, with additional service-connected 
disability independently rated at 60 percent, separate and 
distinct from the totally disabling service-connected 
disability and involving different anatomical segments or 
bodily systems.  

In the present case, the Veteran's service-connected lumbar 
spinal disability is the only service-connected disability.  
He has a number of nonservice-connected disabilities as 
reflected on the VA medical problems list, the most 
significant of which in terms of requiring aid and attendance 
are Alzheimer's disease, multi-infarct dementia, seizures, 
cerebrovascular accident and unspecified psychosocial 
accident.  He also has nonservice-connected diabetes with 
retinopathy.

At the Veteran's February 2005 VA examination it was noted he 
needed help in all activities of daily living because of back 
pain.  In April 2007 the Veteran's neurologist stated the 
Veteran was considerably debilitated in terms of cognition 
and activities of daily living, and needed constant medical 
care. 

In July 2007 the Veteran submitted a statement that he could 
not negotiate the steps in his house without his wife's help; 
once on the ground floor he had to go from room to room by 
motorized scooter.  The Veteran's wife performed all 
household chores and also dressed the Veteran.  

The Veteran's wife submitted a statement in July 2007 that 
the Veteran had to take tub baths because he was unable to 
stand long enough for a shower; he required assistance to 
enter and exit the tub and to wash himself.  The Veteran 
needed assistance day and night to check his blood sugar and 
regulate by providing him snacks or insulin. The Veteran 
needed help to dress and undress, and had problems with 
vision, speech impairment and difficulty concentrating.

A letter from the Veteran's VA neurologist dated in August 
2007 states the Veteran had bilateral lower extremity 
weakness that appeared to be a combination of (service-
connected) degenerative spine disease, (nonservice-connected)  
history of strokes, and other chronic (nonservice-connected) 
medical problems such as diabetes and hypertension.  The 
Veteran required considerable assistance with many of his 
activities of daily living, such as dressing.  The Veteran 
required a motorized scooter for the vast majority of his 
ambulation and was minimally ambulatory with a rolling 
walker.  The Veteran was able to stand, but only with 
assistance and support.  The Veteran was physically 
debilitated and required a great deal of help and assistance 
in his home.

At the Veteran's March 2009 hearing the Veteran's wife stated 
that she helps him get out of bed, dress, and bathe.  She 
stated that she has to follow him around to make sure he does 
not fall.  The Veteran testified that besides short movements 
he is confined to a wheel chair, and is unable to get from 
his bed to the wheelchair without assistance.  

On review of the evidence above, the Board finds the Veteran 
is shown to be in need of regular aid and attendance of 
another person.  The remaining question is whether such aid 
and attendance is required by the service-connected back 
disorder as opposed to one of his nonservice-connected 
disorders.

The December 2007 rating decision on appeal denied SMC based 
on the RO's determination that the Veteran's limitations are 
based more on his (nonservice-connected) cardiovascular 
accidents than on the (service-connected) back disorder.    
However, the Board is precluded from differentiating between 
the symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

While the medical evidence in this case confirms significant 
nonservice-connected dementia and other problems, the VA 
examiner in February 2005 had described the need for help in 
all activities of daily living specifically because of back 
pain.  There is no medical opinion of record showing the 
degree to which the Veteran's requirement for aid and 
attendance is attributable to the service-connected 
disability, as opposed to nonservice-connected disorders.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
"reasonable doubt" is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim; it is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case the Board finds the evidence is at least in 
equipoise in showing the Veteran's inability to perform the 
functions of daily living without assistance of another is 
due to his service-connected back disability.  Accordingly, 
with resolution of the doubt in the Veteran's favor the 
criteria of 38 C.F.R. § 3.352(a) are met.


ORDER

An initial rating in excess of 40 percent for the service-
connected lumbar spine disability prior to February 22, 2005 
is denied. 

A rating in excess of 60 percent for the service-connected 
lumbar spine disability from February 22, 2005 is denied. 

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability prior 
to February 22, 2005 is denied.

Special monthly compensation for aid and attendance for 
housebound is granted.



______________________  		
	________________________	              S. B. 
MAYS		       	       		J. H. NILON
         Acting Veterans Law Judge		               Acting 
Veterans Law Judge
         Board of Veterans' Appeals                            
Board of Veterans' Appeals


 Department of Veterans Affairs


